Citation Nr: 1135395	
Decision Date: 09/21/11    Archive Date: 10/03/11

DOCKET NO.  10-04 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his son


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1952 to September 1956 and from March 1957 to March 1961.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which denied the benefits sought on appeal.  The Veteran appealed that decision to BVA, and the case was referred to the Board for appellate review.

A hearing was held on August 1, 2011, in Columbia, South Carolina, before Kathleen K. Gallagher, a Veterans Law Judge (VLJ), who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

After the August 2011 hearing, the Veteran submitted additional medical evidence directly to the Board accompanied by a waiver of local consideration.  This waiver is contained in the Veteran's VA claims file.  See 38 C.F.R. §§ 19.9, 20.1304(c) (2010).  

The the issue of entitlement to a compensable evaluation for service-connected bilateral hearing loss has been raised by the record.  See the Veteran's May 2011 statement.  However, this issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ), and thus, the Board does not have jurisdiction over it.  Godfrey v. Brown, 7 Vet. App. 398 (1995) (the Board does not have jurisdiction of issues not yet adjudicated by the RO); Bernard v. Brown, 4 Vet. App. 384 (1993).  Accordingly, that issue is REFERRED to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.  

2.  The Veteran has been shown to have tinnitus that is related to his military service.

CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, tinnitus was incurred in active service.  38 U.S.C.A. 38 U.S.C.A. §§ 1101, 1110, 1131, 1154 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Because the claim of entitlement to service connection for tinnitus is being granted, there is no need to review whether VA's statutory duties to notify and assist are fully satisfied as any error would be non- prejudicial.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  

In passing, the Board observes that the Veteran's service treatment records are unavailable for review and are presumed to be destroyed in the July 1973 fire at the National Personnel Records Center (NPRC) in St. Louis, Missouri.  See a May 2009 Personal Information Exchange System (PIES) request printout.  The RO informed the Veteran that his records were "fire-related" in May 2009 and requested that he complete a NA Form 13075, Questionnaire About Military Service.  In response, the Veteran submitted his DD - 214's later that month.  In August 2009, the RO issues a Formal Finding of Unavailability concerning the Veteran's service treatment records.  

The United States Court of Appeals for Veterans Claims (Court) has held that in cases where the Veteran's service treatment records were unavailable, through no fault of the Veteran, as is the case here, there is a "heightened duty" to assist the Veteran in the development of the case.  See generally McCormick v. Gober, 14 Vet. App. 39, 45-49 (2000); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  However, as noted above, the Veteran's claim is being granted in full, and thus, the Board concludes that the Veteran is not prejudiced by the unavailability of his service treatment records.  

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  Generally, in order to establish direct service connection for a disorder, there must be (1) medical evidence of the current disability; (2) medical, or in certain circumstances, lay evidence of the in-service incurrence of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  However, medical evidence of a current disability and nexus is not always required to establish service connection.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (footnote omitted).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.").

Discussion

Concerning evidence of a current disability, it is uncontroverted that the Veteran has been diagnosed with tinnitus, described as a "whistle" and a "heart pulse".  Indeed, the Veteran's complaints of tinnitus were noted by the August 2009 VA examiner and by L.M.L., Au.D.  See the August 2009 VA examination report and the August 2011 private audiology consultation from L.M.L, Au.D.  As such, element (1) has been demonstrated.  

Concerning element (2), medical, or in certain circumstances, lay evidence of the in-service incurrence of a disease or injury, throughout the pendency of the appeal, the Veteran has consistently stated that he suffered in-service noise exposure.  Specifically, the Veteran has asserted that he was exposed to excessive noise from jet engines while painting airplanes and fixing jet engines on the flight line.  See the Veteran's December 2008 and January 2010 statements as well as the August 2011 hearing transcript at pages 3 and 8 - 10.  Indeed, the Veteran's DD - 214's reflect that his military occupational specialties were "fabric and leather worker" and "aircraft mechanic" during his two periods of service, respectively.  As such, the Veteran's reports of in-service noise exposure are certainly plausible.  Moreover, it appears that the RO conceded such noise exposure in the September 2009 rating decision which denied the benefits on appeal and granted the Veteran's claim of entitlement to service connection for bilateral hearing loss.  

In light of above, the Board finds ample evidence of in-service noise exposure, and element (2) has been demonstrated.  

Concerning element (3), medical evidence of a nexus between the claimed in-service disease or injury and the current disability, the Board notes that there are two nexus opinions of record; that of the August 2009 VA examiner, which is unfavorable to the Veteran's claim, and that of the Veteran's private audiologist, L.M.L. Au.D., which is favorable to the Veteran's claim.  

The Board has the authority to "discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  However, the Court has held that the Board may not reject medical opinions based on its own medical judgment.  See Obert v. Brown, 5 Vet. App. 30 (1993).

In evaluating the probative value of competent medical evidence, the Court has stated in pertinent part:  

"The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches... As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the adjudicator..."

See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).

The Board has reviewed the conflicting evidence of record and notes certain strengths and weaknesses with each of the opinions.  See Evans v. West, 12 Vet. App. 22, 30 (1998) (the Board must account for the evidence it finds persuasive or unpersuasive, and provide reasons for rejecting material evidence favorable to the claim).  

Review of the August 2009 VA examination report reflects that, after a review of the Veteran's VA claims file and an interview and examination of the Veteran, the VA examiner opined that the Veteran's tinnitus was less likely than not related to his in-service noise exposure, reasoning that the Veteran's first complaints of tinnitus in 1999 were too far removed from his in-service noise exposure.  See the August 2009 VA examination report.  

It would have been helpful had the VA examiner brought his expertise to bare in this manner regarding medically known or theoretical causes of tinnitus or described how tinnitus which results from noise exposure or acoustic trauma generally present or develops in most cases, as distinguished from how tinnitus develops from other causes, in determining the likelihood that the Veteran's current tinnitus was caused by noise exposure or acoustic trauma in service as opposed to some other cause.  

Concerning the Veteran's reasoning regarding the late onset date of the Veteran's tinnitus, the Board observes that, in March 2010, VA issued Training Letter 10-02, in which the Director of the VA Compensation and Pension Service noted that delayed-onset tinnitus must also be considered.  

To the contrary, the August 2011 statement from the Veteran's private audiologist, L.M.L., Au.D. reflects that, after a review of the Veteran's VA treatment records and an interview and examination of the Veteran, she opined that the Veteran's tinnitus was at least as likely as not related to the Veteran's in-service noise exposure.  The Board observes that L.M.L., Au.D. also indicated that tinnitus is also often related to noise-induce hearing loss.  See the August 2011 statement from L.M.L., Au.D.  

The Board notes that the Veteran's private audiologist did not review the Veteran's complete VA claims file prior to providing her opinion.  However, the Court has firmly held that "the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed."  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Indeed, in her statement, L.M.L., Au.D. made several references to the Veteran's military history which were consistent with his DD - 214's.  

Based on the foregoing, there is at least an approximate balance of positive and negative evidence regarding the issue at hand, and the Board finds that the evidence raises at least a reasonable doubt as to whether the Veteran's current tinnitus may be at least in part due to his military service.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board also observes that the Court has cautioned against seeking an additional medical opinion where favorable evidence in the record is unrefuted.  The Court specifically indicated that it would not be permissible to undertake further development if the purpose was to obtain evidence against a Veteran's claim.  See Mariano v. Principi, 17 Vet. App. 305, 312 (2003).

Thus, for the reasons described above, the Board concludes that there is a reasonable doubt as to whether the Veteran's current tinnitus is causally or etiologically related to his service.  To the extent that there is any reasonable doubt, that doubt will be resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, the Board concludes that service connection for tinnitus is warranted.


ORDER

Subject to the provisions governing the award of monetary benefits, service connection for tinnitus is granted.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


